DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-10, drawn to a process of manufacturing a torsion beam.
Group II, Claims 11-20, drawn to an apparatus for manufacturing a torsion beam.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I:
Species (a) a manufacturing method for manufacturing a torsion beam, as disclosed in Para [0112]-[0124] and Figures 13-16, of the instant application. 

Species (c) a manufacturing method for manufacturing a torsion beam, as disclosed in Para [0174]-[0185] and Figures 23-24, of the instant application. 
Group II:
Species (a) a manufacturing apparatus for manufacturing a torsion beam, as disclosed in Para [0057]-[0097] and Figures 1-9, of the instant application. 
Species (b) a manufacturing apparatus for manufacturing a torsion beam, as disclosed in Para [0098]-[0111] and Figures 10-12, 28, of the instant application. 
Species (c) a manufacturing apparatus for manufacturing a torsion beam, as disclosed in Para [0125]-[0147] and Figures 17-18, of the instant application. 
Species (d) a manufacturing apparatus for manufacturing a torsion beam, as disclosed in Para [0148]-[0158] and Figures 19-20, of the instant application. 
Species (e) a manufacturing apparatus for manufacturing a torsion beam, as disclosed in Para [0186]-[0193] and Figures 25-27, of the instant application. 
Applicant is required, in reply to this action, to elect a single group and corresponding species of the group to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1 & 11. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Lack unity of invention exists based upon an a posteriori comparison of the instant application with the prior art, namely Choi, et alia (WO2009014396), hereinafter Choi, supplied by the Applicant, which discloses a torsion beam including a central portion of which a cross-section orthogonal to a longitudinal direction is a closed cross-section having a substantial V-shape or a substantial U­shape at any position in the longitudinal direction, and a shape changing portion which has a connection region leading to the central portion and including a closed cross­section having a shape different from the shape of the closed cross-section of the central portion (Fig 2). 
In light of the prior art, Choi, no special technical feature exists, and therefore the claims do not exhibit a unity of invention, because technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art, do not exist. 
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a torsion beam including a central portion of which a cross-section orthogonal to a longitudinal direction is a closed cross-section having a substantial V-shape or a substantial U- shape at any position in the longitudinal direction, and a shape changing portion which has a connection region leading to the central portion and including a closed cross- section having a shape different from the shape of the closed cross-section of the central portion, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi, et alia (WO 2009/014396 A1)).  Chung discloses a torsion beam including a central portion of which a cross-section orthogonal to a longitudinal direction is a closed cross-section having a substantial V-shape or a substantial U- shape (cross section C in figure 2 and 2A) at any position in the longitudinal direction, and a shape changing portion (cross section B in figure 2 and 2B) which has a connection region leading to the central portion and including a closed cross- section having a shape different from the shape (cross section A of figure 2 and 2A) of the closed cross-section of the central portion (see figures 2).  
Furthermore the Group I and Group II species lack unity of invention because even though the inventions of these groups require the technical features of “a compression step of thickening at least the connection region through application of a compression force in the longitudinal direction to at least the connection region of a torsion beam material to obtain the torsion beam, the torsion beam material being formed with the central portion and the shape changing portion” (Group I) and “a pair of holding mechanisms that holds, in a view where a torsion beam material in which the central portion and the shape changing portion are formed is seen along the longitudinal direction, a part of the torsion beam material on one side of the connection region and a part of the torsion beam material on the other side of the connection region; and a first driving mechanism that causes the holding mechanisms to approach each other” (Group II); these technical features are not a special technical feature as they does not make a contribution over the prior art in view of Choi.
Regarding the common technical feature of Group I; Chou discloses a compression step of thickening at least the connection region through application of a compression force in the longitudinal direction to at least the connection region of a torsion beam material to obtain the torsion beam, the torsion beam material being formed with the central portion and the shape changing portion (Para [70], Ln 1-10; Fig 8).  The common technical feature is therefore not novel and thus a lack of unity exists between the identified species. 
Regarding Group II, Choi discloses a pair of holding mechanisms that holds, in a view where a torsion beam material in which the central portion and the shape changing portion are formed is seen along the longitudinal direction, a part of the torsion beam material on one side of the connection region and a part of the torsion beam material on the other side of the connection region (Para [11], Ln 1-2; Fig.s 2 and 3); and a first driving mechanism that causes the holding mechanisms to approach each other.  Examiner notes that although Choi is not explicit to a driving mechanism, Choi does disclose the use of conventional pressing methods, which a skilled Artisan would recognize utilizes a driving mechanism within the press to cause the holding mechanisms to approach each other.   The common technical feature is therefore not novel and thus a lack of unity exists between the identified species
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725